Citation Nr: 1132741	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-26 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to a disability evaluation in excess of 40 percent for lumbar disc disease.  

2.  Entitlement to a disability evaluation in excess of 20 percent for sciatica of the right lower extremity.  

3.  Entitlement to a disability rating in excess of 20 percent for sciatica of the left lower extremity.  

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from January1955 to November 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and May 2008 rating decisions of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, denying the claims currently on appeal.  The Veteran's claims were previously remanded by the Board in March 2010 for further evidentiary development.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in December 2009.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a disability evaluation in excess of 40 percent for a low back disability, entitlement to TDIU benefits, and entitlement to service connection for a bilateral knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  As of May 4, 2010, the Veteran's sciatica of the right lower extremity has been manifested by pain, decreased sensation, impaired coordination and muscle weakness.  

2.  Prior to May 4, 2010, the Veteran's sciatica of the right lower extremity was manifested by sensations of pain and numbness.  

3.  As of May 4, 2010, the Veteran's sciatica of the left lower extremity has been manifested by pain, decreased sensation, impaired coordination and muscle weakness.  

4.  Prior to May 4, 2010, the Veteran's sciatica of the left lower extremity was manifested by sensations of pain and numbness.  


CONCLUSIONS OF LAW

1.  The criteria for establishing a disability evaluation of 40 percent for sciatica of the right lower extremity, as of May 4, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2010).  

2.  The criteria for establishing entitlement to a disability evaluation in excess of 20 percent for sciatica of the right lower extremity, prior to May 4, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2010).  

3.  The criteria for establishing a disability evaluation of 40 percent for sciatica of the left lower extremity, as of May 4, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2010).  

4.  The criteria for establishing entitlement to a disability evaluation in excess of 20 percent for sciatica of the left lower extremity, prior to May 4, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Letters provided to the Veteran in July 2007 and April 2008, along with the July 2008 statement of the case, provided the Veteran with all required notice.  While some of this information was not provided to the Veteran until after the initial adjudication of his claims, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in August 2007, April 2008 and May 2010, and VA has obtained these records as well as copies of the Veteran's private treatment records.  Also, in an October 2010 statement, the Veteran informed VA that he did not receive any benefits from the Social Security Administration (SSA).  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its March 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and the Veteran attended this examination.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Sciatica of the Lower Extremities

The Veteran contends that he is entitled to disability evaluations in excess of 20 percent for his service-connected sciatica of the lower extremities, bilaterally.  Having considered all of the evidence of record, the Board finds that the Veteran is entitled to increased disability evaluations of 40 percent for his lower extremity sciatica, bilaterally, as of May 4, 2010.  However, the preponderance of the evidence of record is against disability evaluations in excess of 20 percent prior to May 4, 2010.  

For historical purposes, the Veteran was originally granted service connection for sciatica of the lower extremities, bilaterally, in a September 2006 rating decision.  Noncompensable (0 percent) disability evaluations were assigned under Diagnostic Code 8520, effective as of March 28, 2006.  In an October 2007 rating decision, the RO found clear and unmistakable error (CUE) in its prior decision of September 2006, and increased the Veteran's disability evaluations to 20 percent as of March 28, 2006.  In April 2008, the Veteran submitted a claim seeking increased disability evaluations.  This claim was denied by the RO in May 2008.  The Veteran submitted a timely notice of disagreement to this decision in June 2008, but the previous denial was affirmed by the RO in July 2008.  The Veteran appealed the decision to the Board in July 2008.  

The record contains a VA examination from August 2007, which took place approximately eight months prior to the receipt of the Veteran's claim for an increased disability evaluation.  The Veteran reported pain radiating from his low back to his posterior thighs and knees.  Motor examination revealed weakness of both legs.  However, sensory and reflex examinations were normal in the lower extremities, bilaterally.  There was no muscle atrophy, abnormal muscle tone or bulk, or other abnormal movements.  The Veteran was noted to have a slow gait with a slight limp.  The examiner diagnosed the Veteran with bilateral sciatica.  This was associated with neuralgia, but neuritis and paralysis were absent.  

The record also contains a number of private treatment reports.  According to a July 2007 report from a physician with the initials A.A.S., the Veteran had constant pain in his back that radiated down both legs.  The Veteran also reported constant numbness in the legs and feelings of his legs being heavy.  According to a July 2007 note from a physician with the initials M.D.S., the Veteran had back pain that radiated into both of his legs.  

The Veteran was afforded an additional VA neurological examination upon filing his claim in April 2008.  The Veteran reported pain when he walked and numbness in the lower extremities.  He denied any flare-ups of this condition.  The examiner concluded that this condition did not result in any effect on the Veteran's occupation or his activities of daily living, aside from pain.  Examination revealed sensation of the lower extremities to be normal, bilaterally.  Reflexes were slightly impaired, bilaterally, but muscle tone and power were within normal limits bilaterally.  There was no muscle atrophy or muscle fasciculation.  The examiner diagnosed the Veteran with bilateral radiculopathy of the lower extremities that was sensory in nature.  

The record contains another letter from Dr. A.A.S. dated June 2008.  According to this letter, the Veteran was continuing to suffer from radiculopathy into both lower extremities.  

The Veteran was most recently afforded a VA examination of the lower extremities in May 2010.  The Veteran was noted to be suffering from bilateral sciatica that resulted in pain, weakness and numbness in both legs.  This resulted in impaired coordination and several falls weekly, despite the Veteran's use of a walker.  Motor examination revealed decreased muscle strength bilaterally with weakness of flexion and extension of the leg and foot.  Sensory examination of the right lower extremity was decreased to vibration, light touch and pain from the foot to the calf.  In a September 2010 addendum, the examiner noted that this should have read "bilateral lower extremities" rather than just "right lower extremity."  Reflexes were also diminished bilaterally.  There was no muscle atrophy present.  In the September 2010 addendum, the examiner noted that this resulted in moderate paralysis of the lower extremities with neuritis and neuralgia.  However, in the May 2010 examination report, it was noted that the Veteran was "much worse" than he was during their previous examination together of August 2007.  The examiner noted that this condition, along with the Veteran's low back disability, resulted in significant effects on his occupation and activities of daily living.  

In light of the above evidence, the Board concludes that the Veteran is entitled to disability evaluations of 40 percent for his sciatica of the lower extremities, bilaterally, as of May 4, 2010.  Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

According to the May 2010 VA examination report, the Veteran was now suffering from decreased muscle strength resulting in weakness in the lower extremities, bilaterally.  It was also noted that the Veteran fell on a regular basis due to this weakness.  As such, the evidence of record demonstrates that the Veteran's sciatica was no longer "wholly sensory" as of May 4, 2010, and it is more appropriately characterized as "moderately severe" rather than "moderate" as of this time.  40 percent disability evaluations are therefore warranted, as of May 4, 2010, for sciatica of the lower extremities, bilaterally.  

However, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to disability evaluations in excess of 40 percent for his sciatica of either lower extremity at any time during the pendency of his appeal.  According to Diagnostic Code 8520, a higher disability evaluation of 60 percent is warranted for severe incomplete paralysis with marked muscular atrophy.  38 C.F.R. § 4.124a.  According to the Veteran's May 2010 VA examination, he did not suffer from any muscular atrophy.  There was no finding of muscular atrophy prior to May 2010, and the Veteran has not submitted any statements or evidence to indicate that he has developed muscular atrophy since May 2010.  As such, a higher disability evaluation of 60 percent is not warranted at any time during the pendency of the claim.  

Likewise, the preponderance of the evidence demonstrates that the Veteran is not entitled to disability evaluations in excess of 20 percent for his sciatica prior to May 4, 2010.  According to the April 2008 VA examination, the Veteran's sciatica was sensory in nature.  There was no evidence of muscular involvement at this time.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  A 20 percent disability evaluation is for sciatica of a moderate degree under Diagnostic Code 8520.  Id.  As such, the evidence demonstrates that the Veteran's symptomatology was more appropriately characterized as "moderate," rather than as "moderately severe," prior to May 4, 2010.  

The Board recognizes that the May 2010 VA examiner indicated that the Veteran's paralysis of the sciatic nerve was "moderate."  However, the examiner also noted that the Veteran's condition was much worse than it was in 2007.  The examination also revealed that the Veteran's condition was no longer wholly sensory, resulting in diminished muscular strength, weakness and frequent falls.  Therefore, despite the examiner's use of the word "moderate," the Board finds that the Veteran's disability is more appropriately characterized as "moderately severe" since May 2010.  

In addition, the Board recognizes that the Veteran was noted to have weakness of both legs upon examination in August 2007.  However, examination in April 2008 revealed the Veteran's sciatica to be sensory in nature.  There is no further evidence of record to suggest that the Veteran's sciatica was not wholly sensory in nature until the May 2010 VA examination.  

In reaching the above decisions, the Board has considered the lay statements of record in support of the Veteran's claim.  According to his December 2009 hearing testimony, the Veteran experienced symptomatology numbness and pain radiating into both legs.  The Veteran did not report any symptoms of muscular involvement, weakness or instability.  As such, the Veteran's testimony supports the conclusion that the Veteran's sciatica was wholly sensory in nature prior to May 4, 2010 and it does not demonstrate entitlement to a higher disability evaluation as of this time.  

The Board has also considered a number of letters submitted to VA by the Veteran's wife.  According to a December 2009 statement from the Veteran's wife, he experienced significant pain in his legs.  She also indicated in October 2010 that the Veteran frequently fell because his Achilles tendon area would jerk and give way.  Having considered this evidence, it does not demonstrate entitlement to a higher disability evaluation.  A 20 percent disability evaluation is meant to compensate a Veteran for sensations of pain.  Also, by increasing the Veteran's disability evaluation to 40 percent as of May 2010, the Board has taken into consideration the Veteran's symptoms of instability and weakness.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected sciatica of the lower extremities, bilaterally, are pain, numbness, and weakness.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  This code allows for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability.  The evidence also does not suggest that the Veteran's sciatica adjudicated herein alone have resulted in marked interference with employment above and beyond that considered by the assigned disability evaluations or that there have been frequent periods of hospitalization.  The Board recognizes that the Veteran does indeed suffer significant occupational impairment as a result of his sciatica.  However, a degree of occupational impairment is inherent in his assigned disability evaluations.   Referral for consideration of an extraschedular rating is, therefore, not warranted (although, as will be discussed in the remand section below, a claim of entitlement to TDIU benefits has been inferred from the Veteran's claims).  

Affording the Veteran the full benefit of the doubt, the Board finds that he is entitled to disability evaluations of 40 percent for sciatica of the lower extremities, bilaterally, as of May 4, 2010.  However, the preponderance of the evidence is against the claims of entitlement to disability evaluations in excess of 20 percent, prior to May 4, 2010, and the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  In applying staged ratings, the Board has considered the Court's holding in Hart v. Mansfield, 21 Vet. App. 505 (2007.  


ORDER

A disability evaluation of 40 percent for sciatica of the right lower extremity, as of May 4, 2010, is granted.  

A disability evaluation of 40 percent for sciatica of the left lower extremity, as of May 4, 2010, is granted.  

A disability evaluation in excess of 20 percent for sciatica of the right lower extremity, prior to May 4, 2010, is denied.  

A disability evaluation in excess of 20 percent for sciatica of the left lower extremity, prior to May 4, 2010, is denied.  




	


REMAND

Lumbar Disc Disease

The Veteran contends that he is entitled to a disability evaluation in excess of 40 percent for his service-connected lumbar disc disease.  Regrettably, further evidentiary development is necessary before appellate review may proceed on this matter.  

Since the most recent supplemental statement of the case of November 2010, the Veteran has submitted additional evidence in support of his claim.  The Veteran did not submit a waiver of initial review by the Agency of Original Jurisdiction (AOJ) with this evidence.  As such, a supplemental statement of the case is necessary before this issue is returned to the Board.  

In addition, the newly submitted evidence indicates that the Veteran's low back condition has worsened since his May 2010 VA examination.  The evidence also suggests that this disability has resulted in significant occupational impairment, reducing the Veteran's work week to just three days a week.  The Veteran's representative also requested that the Veteran be scheduled for a new VA examination in an August 2011 statement.  In light of this evidence, the Board finds that the Veteran should be scheduled for a new VA examination to determine the current level of severity of his service-connected lumbar spine disability.   

TDIU

Initially, the Board notes that its March 2010 decision instructed the AOJ to adjudicate the Veteran's claim for TDIU.  The record demonstrates that this was not performed.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the board to ensure compliance with remand directives constitutes error and warrants the vacating of a subsequent Board decision.  Id.  

Furthermore, the Veteran has submitted additional medical evidence in support of his claim since the previous supplemental statement of the case of November 2010.  The Veteran did not submit a waiver of review of this evidence by the AOJ.  One such piece of evidence is an October 2010 letter from a private physician with the initials M.D.S. opining that the Veteran is unable to work except in a very limited capacity.  In light of this evidence, the Veteran must be afforded a VA examination to determine whether he is unemployable as a result of his service-connected disabilities.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Therefore, the Veteran satisfies the percentage requirements for an award of TDIU.  However, it is not clear from the evidence of record whether the Veteran is unable to secure or follow a substantially gainful occupation, as the October 2010 letter suggests that the Veteran was still able to work in at least some capacity.  A November 2010 letter from the Veteran's wife also notes that the Veteran was still able to work on a three day work week.  As such, an examination is necessary to determine whether the Veteran is in fact so disabled due to his service-connected disabilities as to render him unable to follow a substantially gainful occupation.  

Bilateral Knee Disability

The record demonstrates that the Veteran was denied service connection for right and left knee disabilities in a July 2009 rating decision.  In August 2009, VA received a medical opinion from the Veteran relating his bilateral knee disability to his service-connected lumbar spine disability.  The Board finds that this constitutes a valid notice of disagreement.  However, a statement of the case was not issued to the Veteran regarding these issues.  Therefore, the Board finds that a remand for this action is necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination before an appropriate specialist to determine the current level of severity of his service-connected low back disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner should describe in detail all symptomatology associated with the Veteran's low back disability.

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

2.  The Veteran should also be scheduled for a VA examination before an appropriate specialist to determine whether he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, either individually or in concert with one another.  The examiner should consider the private opinions of record, such as the October 2010 opinion of Dr. M.D.S., concluding that the Veteran is unable to work except in a very limited capacity.  A complete rationale must be provided for all opinions offered.  

3.  The AMC should issue the Veteran and his representative (if any) a statement of the case on the issues of service connection for right and left knee disabilities, to include as secondary to his service-connected low back disability.  The Veteran should be given the opportunity to thereafter perfect an appeal on this issue by filing a timely substantive appeal.  The claims will thereafter be subject to appellate review only if the appeal has been properly perfected.

4.  After completion of the above, the claims should be reviewed in light of any new evidence.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


